Title: To James Madison from James Monroe, 25 July 1806
From: Monroe, James,Pinkney, William
To: Madison, James



No. 1.
Sir
London July 25. 1806.

You will have been surprized at not hearing from us sooner on the business confided to us, under the Commission with which we are honored by the President.  The delay proceeded from a desire to give you some satisfactory information of our progress in it which it was not in our power to do.  It happened unfortunately, just about the time of Mr Pinkney’s arrival, on the 24. ulto., that Mr. Fox was taken ill of a dropsical complaint, from which he has not yet recovered, and probably never will.  That circumstance opposed to us a serious obstacle which it was difficult to surmount even in the first stage.  As Mr. Fox was the official organ of the government, we could not approach it in that mode, thro’ any other channel; and as he and his friends are believed to be favorably disposed to the object of our mission, and are strong in the Cabinet, it seems to be hazardous to make any experiment for that purpose which might have a tendency to irritate them.  Thus we were kept for some time at a stand.  Every necessary step was taken with the Department of Foreign Affairs without making any advance.  At length thro’ the good offices of Lord Holland, to whom as the relative of Mr. Fox we presumed we might apply, without giving offence to him or his friends, we obtained our recognition of the King.  And we trust now that the door is open that we shall soon be able to proceed in the business on which we have to treat with some suitable organ of the government.  We persuade ourselves, if Mr. Fox should continue unable to act, that some other person will be appointed to meet us in his stead.  We have the pleasure to enclose you a copy of the several notes which have passed in this introductory stage of the business.
Our audience of the King took place on the 21. instant.  The reception was quite a favorable one.  To the assurances which we gave of the friendly policy of the United States towards G. Britain as particularly exemplified by the present mission, his Majesty expressed himself to be highly satisfied with the proof of which that measure gave of that disposition in their government, as that Mr. Pinkney had been selected by the President from among their Citizens to be employed in it.  His other remarks tho’ not applicable to the topick of existing differences, were nevertheless of a conciliating and friendly character.
We beg you to be assured that we shall continue to exert our best efforts to accomplish the important objects of our mission.  Of the actual disposition of this government on that subject and of the prospect of a satisfactory adjustment, it is not in our power to speak from any recent occurrence.  The general view as founded on the sentiments which have been expressed by those about the government with whom we have conferred is favorable.  We cannot but believe that the delay to which we were subjected in obtaining our recognition by the King, ought to be attributed to Mr. Fox’s indisposition alone.  It is however proper to mention that a negotiation with France is still depending and that many entertain the expectation that it will terminate in peace.  We are not aware that such an event is likely soon to happen, and flatter ourselves even in case it should, that the motive for preserving a good understanding with the United States, in the present situation of the world, is otherwise sufficiently strong with this government to induce it to accede to a fair and satisfactory adjustment of differences with them.
We have received your letter of May 30th. and shall not fail to pay due attention to the instruction it communicates.  We have the honor to be with great consideration & esteem Your most obedt. servts.

Jas. Monroe
Wm. Pinkney

